Alexander, C.J.
(concurring) —[4] I agree with the majority that there is no reversible error here. Thus, I join *918in the decision to affirm the Court of Appeals. I write separately to explain my disagreement with the majority’s conclusion that “the State must prove that a defendant knows, or should know, the characteristics of the firearm that make it unlawful.” Majority at 905. In my view, it is sufficient for the State to show merely that the defendant knows, or should know, that he is in possession of the firearm at issue.6
¶34 Requiring the State to prove the defendant’s knowledge of the specific characteristics of the firearm that make it illegal is tantamount to requiring the State to prove that the defendant knew that he was acting unlawfully when he possessed the firearm. Ignorance of the law is not a valid defense. As a result, the State should not have to prove, as the majority would have it do, the defendant’s knowledge of the law.
¶35 The jury instruction given by the trial judge in this case was consistent with our decision in State v. Anderson, 141 Wn.2d 357, 5 P.3d 1247 (2000), a case in which we were concerned solely with the defendant’s unwitting possession of an illegal firearm. While, arguably, it might be proper for a trial court to instruct the jury that it must find that the defendant knew or should have known of the illegal characteristics of the firearm when these characteristics were not readily apparent to the naked eye,7 we do not have such a situation here. Unlike the defendant in Anderson, Matthew Williams did not claim that he unwittingly possessed an illegal firearm. Furthermore, the significantly shortened barrel of the sawed-off shotgun possessed by Williams was clearly visible to even the most casual of observers.
*919¶36 In my opinion, when instructing the jury under RCW 9.41.190 in a case such as we have here, the trial judge need instruct only that the defendant had knowledge that he possessed the firearm. It is not necessary to instruct that the defendant was knowledgeable of the characteristics of the firearm that made its possession illegal. Consequently, because I conclude there was no defect in the “to convict” instruction submitted to the jury in this case, I would not, as the majority must, reach the harmless error question. Therefore, I concur only in the result the majority reaches here.
Bridge, J., concurs with Alexander, C.J.
¶37

 In this regard, I agree with the Court of Appeals’ reasoning that under RCW 9.41.190, the State must prove only that the defendant knowingly possessed the firearm, not that he possessed the firearm knowing it was illegal. State v. Williams, 125 Wn. App. 335, 340, 103 P.3d 1289 (citing State v. Warfield, 119 Wn. App. 871, 80 P.3d 625 (2003)), review granted, 155 Wn.2d 1001 (2005).


 Por example, the instruction sanctioned by the majority might be appropriate where the internal mechanism of a semiautomatic weapon had previously been altered to allow it to fire automatically. In such a case, the alteration of the firearm would not be readily apparent to a person who later possesses it.